UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________

UNITED STATES OF AMERICA,

         v.                                                    ORDER
                                                             18-CR-44-A
JAMES L. NELSON,

          Defendant.
_________________________________

      The parties appeared on October 5, 2018, for proceedings on defendant

James L. Nelson’s appeal of a Decision and Order, Dkt. No. 34, denying defendant

Nelson’s motion for disclosure pursuant to Fed. R. Crim. P. 16(a)(1)(E)(i) of a state-

court-sealed record of a confidential informant’s N.Y.C.P.L. § 690.40 testimony in

support of a search warrant. As is stated below, the Court concludes that further

proceedings regarding disclosure of the record are warranted.

      Defendant Nelson argued below that he was entitled to access the sealed

record of the confidential informant’s testimony to evaluate whether to move to

suppress evidence seized from his residence. The United States argued that

disclosure of the sealed record was unwarranted and premature because the

defendant had not formally established that he had standing to move to suppress.

      In order to be able to consider the parties’ arguments, the presiding

Magistrate Judge ordered the sealed record of the confidential informant’s testimony

be provided to the United States. Dkt. No. 32. Unfortunately, the sealed record was

sent directly to the Magistrate Judge’s Chambers, notwithstanding the order that the

record be provided first to the United States. The United States has not seen the
sealed record. Meanwhile, the defendant has submitted an affidavit that establishes

his standing to contest the search of his residence in a filing in connection with this

appeal. See Dkt. No. 38.

       Under the circumstances, and given that defendant Nelson has made it

obvious he intends to formally move to suppress, the United States’ argument

against disclosure of the sealed record to protect the confidential informant from

harm is somewhat speculative. The United States does not know whether the safety

of the informant will be compromised by partial unsealing of the record of the

testimony subject to a reasonable protective order or reasonable redactions.

       Accordingly, after due consideration, the Court will cause the sealed record of

the confidential informant’s N.Y.C.P.L. 690.40 testimony to be docketed in this case

on terms that permit only the United States to access that record. And it is hereby

       ORDERED, on or before 12:00 p.m., October 17, 2018, the United States

shall submit to the Court a proposed protective order, proposed redactions, or both,

for the record of the confidential informant’s testimony that the United States

contends are necessary to protect the informant’s safety, or shall alternatively show

cause why the record of the informant’s should remain entirely sealed in connection

with defendant Nelson’s motion to suppress; and it is

       ORDERED, that because the instant ruling arises from unique proceedings

and the facts of this case, it is not to be considered precedent or authority supporting

disclosure of any information pursuant to Fed. R. Crim. P. 16(a)(1)(E)(i) in any other

case; and it is finally

                                            2
      ORDERED that the parties shall appear for a status conference to schedule

further proceedings on October 18, 2018 at 9:00 a.m.

      IT IS SO ORDERED.


                                       S/Richard J. Arcara
                                      HONORABLE RICHARD J. ARCARA
                                      UNITED STATES DISTRICT COURT

Dated: October 9, 2018




                                        3
